Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12, 14, and 16-18 in the reply filed on 07/27/2021 is acknowledged.
Claims 19-21 and 24-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EBNER (2012/0087968).
	Regarding claims 1 and 9, EBNER discloses a method of making a multilayer film comprising:
	providing a polymeric substrate [0042], a lauroyl arginate moiety [0042], and an ethylene methacrylic acid copolymer [0043],

	extruding the blend through a die to form an extrudate [0010]; and
	forming a multilayer film [0052]; 
	wherein the lauroyl arginate moiety is present in a sealant layer of the multilayer film in an amount of from 0.1% to about 20% by weight of the layer [0008].
	Regarding claim 2, EBNER discloses casting the extrudate onto a chilled roller so that the extrudate cools to form a cast film [0074].
	Regarding claim 4, EBNER discloses the polymeric substrate comprises polyester, polyamide, and/or polystyrene [0042].
	Regarding claim 5, EBNER discloses the lauoryl arginate coiety comprises ethyl lauroyl arginate hydrochloride [0031].
	Regarding claims 6-8, EBNER discloses film exhibits a log E. coli kill rate of at least 1 log CFU/g [0086].
	Regarding claim 10, EBNER discloses an abuse layer [0019].
	Regarding claim 12, EBNER discloses a barrier layer [0021].
	Regarding claim 14, EBNER discloses a core layer [0064] wherein the layer comprises polyolefins such as ethylene-unsaturated ester copolymer [0043].

Allowable Subject Matter
Claims 3 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742